        Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 1 of 16



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 MARIA TERESA NOBLE,

                    Plaintiff,

               - against –

 MT. OLIVET CHURCH, INC. and ARACELIS
 STAATZ, as Trustee of Mt. Olivet
                                                     MEMORANDUM AND ORDER
 Church,
                                                      18 Civ. 7871 (NRB)
                    Defendants,
                    Third-Party Plaintiffs,


               - against –

 LEDWIN OVIEDO, LEDWIN ENTERPRISES
 INC., JAIME RAMIREZ, ESQ., and LAURA
 C. BROWNE, ESQ.,

                    Third-party Defendants.

 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

        Defendants and third-party plaintiffs Mt. Olivet Church, Inc.

and   its     director,    Aracelis   Staatz   (together,     the    “Church”),

brought suit against third-party defendants Ledwin Oviedo, Ledwin

Enterprises Inc., Jaime Ramirez and Laura C. Browne (“Browne”)

asserting claims of, inter alia, breach of contract, breach of

fiduciary duty, fraud, and conspiracy to commit fraud.                   Browne

moved    to   dismiss     the   Church’s   claims   against   her.     For   the

following reasons, Browne’s motion to dismiss is denied.
       Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 2 of 16



                                 BACKGROUND

      1. Factual Allegations1

      This case arises out of a contract for sale of the Church’s

real property (the “Property”) to plaintiff Maria Noble. According

to the Amended Third-Party Complaint, ECF No. 47 (the “ATPC”),2 in

May of 2014, the Church3 began to explore selling the Property.

ATPC ¶ 11.     The Church approached Oviedo, a real estate broker

with an office across the street from the Property, and retained

him as the Church’s broker.        Id. ¶ 12.    On June 26, 2014, Oviedo

convinced the Church to sell the Property to Noble – allegedly

Oviedo’s business colleague and romantic partner – for $600,000.

Id. ¶¶ 3, 13.       According to the Church, Oviedo was acting as

Noble’s broker as well but did not disclose this fact to the

Church.   Id. ¶¶ 204-206.     Noble and Oviedo suggested to the Church

that the legal work prior to closing – which here, included

obtaining approvals from the state Office of the Attorney General

(“OAG”) – could be completed by Ramirez, an attorney who had worked


1     The following facts, which are drawn primarily from the Church’s
Amended Third-Party Complaint, are accepted as true for purposes of the
Court’s ruling on Browne’s motion to dismiss. The Court draws all reasonable
inferences in the Church’s favor. See Koch v. Christie’s Int’l PLC, 699 F.3d
141, 145 (2d Cir. 2012).
2     The ATPC, containing 1,071 paragraphs, is hardly the model of a
pleading in conformity with Rule 8's injunction that it contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.”
Nevertheless, given the age of this case despite the Court's efforts at case
management, we will endeavor to extract the allegations relevant to the
resolution of this motion.
3     We will refer to the Church in referencing the contractual entity, and
will refer to Staatz – a principal director of the Church – when discussing
specific actions taken by her, or representations made by or to her.


                                     -2-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 3 of 16



for Oviedo on several prior occasions.       Id. ¶ 14.    The Church and

Noble entered into a contract for the sale of the Property on July

9, 2014 (the “July 2014 Contract”).         Id.    Ramirez was listed as

the seller’s attorney in the July 2014 Contract, even though the

Church claims it never entered into a formal retainer agreement

with Ramirez.   Id. ¶¶ 88-92; 128-129.      Unbeknownst to the Church,

Ramirez was also representing Noble in the sale.         Id. ¶ 14.

     Under the July 2014 Contract, Noble was to pay $15,000 as a

down payment for the Property.     Id. ¶ 15.      The Church alleges that

Ramirez was to accept the payment from Noble and deposit the funds

into an escrow account for the benefit of the Church.           Id. ¶ 17.

Instead, Ramirez failed to deposit most or all of the funds into

the escrow account – either because Noble lacked the funds to make

the down payment or because Noble instructed Ramirez not to deposit

the funds – and failed to inform the Church that the down payment

had not been satisfied.     Id. ¶¶ 16-17.

     In May of 2015, nearly a year after the signing of the July

2014 Contract, Oviedo had an appraisal done on the Property, which

the ATPC alleges was done for the purpose of devaluing the Property

for the benefit of Noble. Id. ¶¶ 21-22, 235-236. Oviedo allegedly

told Ramirez that the appraisal report was for Staatz, but Staatz

had not ordered the report.       Id. ¶¶ 22, 260.       The Property was

appraised at $500,000, and Oviedo disclosed this information to

Noble, who then negotiated a new contract with a lower sales price


                                   -3-
       Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 4 of 16



of $500,000, which the parties entered into on July 9, 2015 (the

“July 2015 Contract”).     Id. ¶¶ 23, 241-44.     The Church claims that

it was forced to accept the lower price as Ramirez had evicted the

Church’s tenants in August of 2014.        Id. ¶¶ 23, 230.     In entering

into the July 2015 Contract, Noble asserted that she had already

paid the $15,000 down payment even though Ramirez hadn’t deposited

these funds into the escrow account.        Id. ¶¶ 23, 264-268.

       After the parties had entered into the July 2015 Contract,

Oviedo or Noble instructed Ramirez not to file the OAG documents

because Noble did not have sufficient funds to close.          Id. ¶¶ 317-

320.

       Nearly another year passed when, on May 9, 2017, Noble,

through   her   company,   Urbany   Investment   Group,   LLC.,   retained

Browne as her attorney in connection with the acquisition of the

Property.    Id. ¶¶ 324-27.     Browne drafted a third contract (the

“May 2017 Contract”), which contained the same $500,000 price as

the July 2015 Contract, but which now defined the contract deposit

at $1,000 instead of $15,000.       Id. ¶¶ 28, 330-33, 843, 875.        The

May 2017 Contract listed Browne and Ramirez as the Church’s

attorneys, with no attorney listed for Noble.         Id. ¶¶ 29, 334-36,

Ex. R.    The ATPC claims, however, that Browne was not retained by

the Church, and there were no written communications between Browne

and the Church. Id. ¶¶ 353-60. However, the complaint also claims

that Browne “took upon [sic] the representation of the Church


                                    -4-
       Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 5 of 16



regarding the sale of” the Property at some point between May 9

and May 16, 2017, and misled the Church into believing that she

acted on the Church’s behalf.4          Id. ¶¶ 377-381, 840-41.         On May

16, 2017, Browne directed Staatz – who, at this point in time,

would have been in her late 80s5 – to sign the May 2017 Contract

on   behalf    of   the   Church,   claiming    that   even   though   she   was

recommended by Noble, she was in fact the Church’s attorney and

would act in its best interest.             Id. ¶¶ 890-892.     As the Church

alleges, though Staatz informed Browne that she had reservations

about signing the May 2017 Contact, Browne informed her that “Maria

Noble was an honorable woman and always lived up to her word,”

that this was “the best contract the Church could get on the open

market,” and that Oviedo was a “good and honest broker.”                Id. ¶¶

896-98.       She also informed Staatz that she had received the

contract deposit from Noble and that she would complete the OAG

paperwork for approval of the sale on the Church’s behalf.              Id. ¶¶

893, 898.

      The ATPC further states, without any basis in support, that

Browne was aware of Oviedo’s and Ramirez’s conflicts-of-interest

and the actions they took in violation of their duties to the



4     To reconcile this apparent inconsistency, we take the Church to mean
that while there was no formal, written retainer agreement between Browne and
the Church, Browne acted as attorney for the Church, and the Church accepted
her representations that she was the Church’s attorney.
5     Noble’s Amended Complaint, filed in April of 2020, describes Staatz as
“approximately 90 years old.” ECF No. 33 ¶ 15.


                                      -5-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 6 of 16



Church, and failed to reveal those actions to the Church.          Id. ¶¶

970-71, 980-81, 1004, 1019-20.

     Finally, Browne submitted a letter with her motion to dismiss

which is signed by Staatz and purports to show that the Church

terminated her services as of October 2, 2017.        ECF No. 53, Ex. B.

However, the ATPC expressly denies the existence of a letter from

the Church to Browne terminating her services.           ATPC ¶¶ 371-73.

     2. Procedural History

     On August 28, 2018, Noble filed her original complaint against

the Church seeking specific performance of the July 2014 Contract.

ECF No. 1.   After conducting discovery, Noble moved for and was

granted leave to file an amended complaint, this time seeking

specific performance of the May 2017 Contract.           ECF No. 33.     The

Church answered the amended complaint, ECF No. 32, and, on April

20, 2020, filed a third-party complaint against Oviedo, Ledwin

Enterprises Inc., Ramirez and Browne.        ECF No. 34.

       Browne   then   filed    a   pre-motion    letter    requesting     a

conference to discuss her proposed motion to dismiss the Church’s

third-party complaint as against her. ECF No. 41. After reviewing

Browne’s pre-motion letter, the Court issued an order granting her

leave to file the motion without the necessity of a pre-motion

conference, and granting the Church leave to file an amended third-

party complaint to cure any alleged deficiencies that Browne had

raised in her pre-motion letter.          ECF. No. 43.    The Church then


                                    -6-
       Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 7 of 16



filed the ATPC on July 22, 2020, and the parties stipulated to a

briefing schedule for Browne’s motion.

                                   LEGAL STANDARD

       To   survive    a    motion       to   dismiss        under    Rule   12(b)(6),   a

complaint must plead “enough facts to state a claim to relief that

is plausible on its face.”               Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570   (2007).       “A    claim    has       facial    plausibility      when   the

plaintiff pleads factual content that allows the court to draw the

reasonable     inference         that    the    defendant        is    liable   for    the

misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In determining whether a claim has facial plausibility, “we accept

as true all factual statements alleged in the complaint and draw

all reasonable inferences in favor of the non-moving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). However, that tenet “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678.

                                        DISCUSSION

       1. Breach of Fiduciary Duty

       The ATPC describes the Church’s first cause of action against

Browne as one for “Deceit and Deception per the Disciplinary Code

& Breach of Implied Contract of Good Faith.”                           However, in its

opposition to Browne’s motion, the Church additionally argues that

Browne has breached her fiduciary duties.                     Based on the overlap of

the two articulations of the claim, we will construe the first


                                              -7-
         Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 8 of 16



cause of action against Browne as one for breach of her fiduciary

duty.     Cf. Podell v. Citicorp Diners Club, Inc., 859 F. Supp. 701,

706 (S.D.N.Y. 1994) (“The complaint . . . should not be dismissed

simply because plaintiff's allegations do not support the legal

theory it advances, because the court has a duty to examine the

complaint to determine if the allegations provide for relief on

any possible theory.”).

        “To state a claim for breach of fiduciary duty [under New

York law],6 plaintiff must allege ‘(1) the existence of a fiduciary

relationship; (2) a knowing breach of a duty that relationship

imposes; and (3) damages suffered.’”           Trautenberg v. Paul, Weiss,

Rifkind, Wharton & Garrison L.L.P., 351 F. App’x 472, 474 (2d Cir.

2009) (quoting Carruthers v. Flaum, 388 F. Supp. 2d 360, 381

(S.D.N.Y. 2005)).

        “Counted among the[] hornbook fiduciary relations are those

existing between attorney and client.”            United States v. Corbin,

729 F. Supp. 2d 607, 614 (S.D.N.Y. 2010) (quoting United States v.

Chestman, 947 F.2d 551, 568 (2d Cir. 1991)) (internal quotation

marks omitted).       While the Church disavows that it entered into a

written retention agreement with Browne, “[a] formal contract is

not a prerequisite to forming an attorney-client relationship.”

Kleeberg v. Eber, No. 16 Civ. 9517, 2019 WL 2085412, at *13



6       The parties do not dispute that New York law applies.


                                       -8-
        Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 9 of 16



(S.D.N.Y. May 13, 2019).         “When no written agreement exists, ‘it

is necessary to look to the words and actions of the parties to

ascertain if an attorney-client relationship was formed.’”               Id.

(quoting C.K. Indus. Corp. v. C.M. Indus. Corp., 213 A.D. 2d

846,848, 623 N.Y.S. 2d 410 (App. Div. 1995)).           For example, courts

may consider whether the client and attorney engaged in activity

“in furtherance of the objective of the retention,” Makhoul v.

Watt, No. 11 Civ. 05108, 2014 WL 977682, at *6 (E.D.N.Y. Mar. 12,

2014), and whether the attorney provided legal advice and publicly

held himself out as an attorney to the purported client.           See Sang

Lan v. Time Warner, Inc., No. 11 Civ. 2870, 2014 WL 764250, at *8

(S.D.N.Y. Feb. 25, 2014).

        According to the ATPC, Browne drafted the May 2017 Contract,

which    listed   herself   as   attorney   for   the   Church.   She    then

approached Staatz, representing that she was the Church’s attorney

and was acting in the Church’s interest, and proceeded to provide

advice on the advantages of selling the Church to Noble and the

character of Noble and Oviedo in response to Staatz’s misgivings

regarding the sale.      She also represented to Staatz that she would

continue legal work for the Church in obtaining the OAG’s approval

for the sale.     These alleged facts, and particularly the drafting

of a contract listing herself as attorney for the Church, are

sufficient to give rise to an attorney-client relationship between

Browne and the Church.


                                     -9-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 10 of 16



          Moreover,   the   ATPC   sufficiently     alleges    that   Browne

knowingly breached her duties as counsel to the Church.                    An

attorney has a fiduciary obligation to bring to his or her client's

attention “all relevant considerations” when recommending a course

of conduct.    Summit Rovins & Feldesman v. Fonar Corp., 213 A.D. 2d

201, 202, 623 N.Y.S. 2d 245 (App. Div. 1995).             “An attorney who

fails to disclose a conflicting representation or circumstance

that causes him or her to represent a client with diminished rigor,

breaches his or her fiduciary duty to his or her client.” Macnish-

Lenox, LLC v. Simpson, 17 Misc. 3d 1118(A), 851 N.Y.S. 2d 64 (Sup.

Ct. 2007) (citing Estate of Re v. Kornstein Veisz & Wexler, 958 F.

Supp. 907, 927-28 (S.D.N.Y. 1997)).

      According to the Church, Noble retained Browne as her attorney

to assist in her acquisition of the Church’s Property mere days

before Browne began acting as attorney for the Church in the same

matter.     If true, this is a quintessential conflict-of-interest,

and the Church had a right to know this information before relying

on Browne’s advice to enter into the May 2017 Contract.7

      Lastly, the Church adequately avers damages by alleging that

the Property has value in excess of $1,000,000, whereas, under the

May 2017 Contract, the Church is obligated to sell the Property


7     Browne cites to Oviedo’s deposition testimony that Noble did not retain
Browne, but merely advanced Browne’s retainer on the Church’s behalf in order
to facilitate the sale. ECF No. 57 at 4. Such testimony, which is in any
event hearsay, cannot be credited at the pleading stage.   See e.g. Jager v.
Mitschele, No. 06 Civ. 1938, 2010 WL 4722292, at *3 (E.D.N.Y. Nov. 12, 2010).


                                    -10-
     Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 11 of 16



for only $500,000.       ATPC ¶ 1015-16.     Specifically, the Church has

adequately pled that Browne’s advice that the May 2017 Contract

was a good deal – advice given without the disclosure of Browne’s

conflict-of-interest – was a “substantial factor” in causing the

Church to accept a below-market-value price for its property.                  See

Milbank, Tweed, Hadley & McCloy v. Boon, 13 F.3d 537, 543 (2d Cir.

1994) (explaining that plaintiff must demonstrate that attorney’s

breach of fiduciary duty was a substantial factor contributing to

– as opposed to a but-for cause of – plaintiff’s losses); ABKCO

Music, Inc. v. Harrisongs Music, Ltd., 722 F.2d 988, 995–96 (2d

Cir. 1983).

     Browne   contends      that    the   “damages    alleged    in   the     ATPC

are . . . lost profits . . . [which] are the very type of uncertain

and speculative damages . . . insufficient to sustain a claim for

breach of fiduciary duty.”         ECF No. 57 at 7.     The Church, however,

is not seeking lost profits but rather the difference between the

fair market value of the Property and the price at which it may be

required   sell   the    Property    to   Noble,   which    it   alleges      as   a

consequence of Browne’s breach of fiduciary duty.

     The cases Browne cites are inapposite.             In Atias v. Sedrish,

133 Fed. App’x. 759, 760 (2d Cir. 2005), the Circuit upheld the

district   court’s      rejection   of    plaintiff’s      damages    where    the

estimate of loss profits – “based on a 15–year projection relying

on numerous assumptions, including a steady 10% per year increase


                                     -11-
       Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 12 of 16



in apartment prices, a constant rate of rent-regulated apartments

being vacated, minimal repairs and renovations, and a fairly low

level of risk” – was speculative and where the contract in dispute

did not contemplate lost profits damages. Giuliano v. Gawrylewski,

40 Misc. 3d 1210(A), 975 N.Y.S. 2d 709 (Sup. Ct. 2013), is equally

unavailing.     There, the court dismissed plaintiff’s breach of

fiduciary duty claim in part because plaintiff could not prove

that, had the fiduciary considered alternative investments which

the complaint alleged it ignored, this would have resulted in the

avoidance of plaintiff’s bankruptcy filing.            Here, the Church’s

theory of damages does not concern future income streams or

hypothetical investments but the market value of real property.

Browne offers no reason why this value could not be ascertained

with   reasonable   certainty    by    the   engagement   of   professional,

neutral appraisers.      See, e.g., In re Kerwin, 996 F.2d 552, 560

(2d Cir. 1993) (“Determining the market value of real property is

a constant feature in today's commercial world.            Such valuations

are regularly used . . . to make business decisions. . . .               [T]he

property in this case was capable of valuation by the bankruptcy

court.”).8


8     Browne challenges the Church’s theory of damages with two additional
arguments, neither of which merit significant discussion. First, she
suggests that because the Church had already agreed to sell the Property to
Browne for $500,000 in the July 2015 Contract prior to Browne’s retention, it
cannot allege that it has suffered damages by entering into the May 2017
Contract, which has the same sales price. This ignores the fact that Noble’s



                                      -12-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 13 of 16



      The Church therefore has adequately pled a claim of breach of

fiduciary duty against Browne.

      2. Fraud

      For many of the same reasons, the ATPC also pleads a claim of

fraud against Browne.9       “The elements of fraud under New York law

are: (1) a misrepresentation or a material omission of fact which

was false and known to be false by defendant, (2) made for the

purpose   of     inducing   the   other   party   to   rely   upon   it,   (3)

justifiable reliance of the other party on the misrepresentation

or material omission, and (4) injury.”            Sawabeh Info. Servs. Co.

v. Brody, 832 F. Supp. 2d 280, 297 (S.D.N.Y. 2011) (quoting Premium

Mortgage Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009)).

To meet Rule 9(b)’s heightened pleading standard, applicable here,

the plaintiff must allege the fraud with specificity.           Namely, the

plaintiff must “(1) detail the statements (or omissions) that the



action against the Church seeks to enforce the May 2017 Contract, not the
July 2015 Contract. Browne assumes that Noble could have enforced the July
2015 Contract, but this is not at all clear, given the apparent failure of
Noble to secure that contract with the required down payment.
      Browne further asserts that the Church cannot allege damages because it
terminated Browne’s services and hired a new attorney who could have
completed the sale. ECF No. 53 at 8. This appears to misunderstand the
Church’s theory of Browne’s liability. The Church is not claiming that
Browne is liable to it if the Church is liable to Noble for failing to close
on the sale of the Property. Rather, the Church claims that if it is
required to sell the Property pursuant to the May 2017 Contract, Browne is
liable for the Church’s losses that will arise from an order of specific
performance. The fact that Browne was terminated in October of 2017 –
several months after she allegedly induced the Church to enter into the May
2017 Contract – is irrelevant.
9     The ATPC states a cause of action for “conspiracy to defraud,” but “New
York does not recognize civil conspiracy as an independent cause of action.”
Reich v. Lopez, 38 F. Supp. 3d 436, 460 (S.D.N.Y. 2014), aff'd, 858 F.3d 55
(2d Cir. 2017).


                                    -13-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 14 of 16



plaintiff contends are fraudulent, (2) identify the speaker, (3)

state where and when the statements (or omissions) were made, and

(4) explain why the statements (or omissions) are fraudulent.”

Harsco Corp. v. Segui, 91 F.3d 337, 347 (2d Cir. 1996).

      Here, the ATPC alleges that on or about May 16, 2017, Browne

omitted from her statements to Staatz the fact that she had been

retained by Noble to represent her in the purchase of the Church’s

Property.     The omission was clearly material: had the Church been

aware of Browne’s dual representation, it is reasonable to conclude

that this would have affected the Church’s reliance on Browne’s

advice   of    the   fairness   of   the    May    2017   Contract     and   the

trustworthiness of Noble and Oviedo.10             While Browne argues that

the ATPC fails to allege intent, under Rule 9(b) “intent . . . may

be averred generally.”       A plaintiff must “allege facts that give

rise to a strong inference of fraudulent intent” which may be

established      “by    alleging     facts        that    constitute     strong

circumstantial evidence of conscious misbehavior or recklessness.”

Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290-91 (2d Cir. 2006).

Here, Browne offers no other explanation for her alleged omission

of her representation of Noble – in violation of basic obligations




10    Browne points out that statements of opinion are insufficient to state
a claim of fraud, ECF No. 57 at 4, but here, the fraudulent conduct is
Browne’s omission of her representation of Noble, not her statements on the
May 2017 Contract or about Noble and Oviedo, which in any event may not
constitute non-actionable opinions.


                                     -14-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 15 of 16



of ethical attorney conduct11 – other than to conceal her conflict-

of-interest in order to engender the Church’s trust and cause it

to take her advice to sell the Property to her other client, Noble.

      Similarly, Browne’s assertion that the ATPC fails to allege

reliance is unconvincing. “Reasonable reliance is often a question

of fact for the jury rather than a question of law for the court.

Generally, the reliance element does not require complex legal

analysis and may be satisfied simply by plaintiff’s testimony.”

Abu Dhabi Commercial Bank v. Morgan Stanley & Co. Inc., 888 F.

Supp. 2d 431, 462 (S.D.N.Y. 2012).           The ATPC alleges that Browne,

an attorney, represented to the Church’s agent, Staatz – a woman

in   her   late   80s   by   2017,    with    no   apparent   expertise    or

sophistication in real estate transactions – that she was the

Church’s attorney and acted in its interest.            She then proceeded

to offer advice on the fairness of the May 2017 Contract, and

Staatz – who had expressed reservations to Browne regarding the

sale – relied on that advice and agreed to sign the May 2017

Contract on behalf of the Church.               These facts sufficiently

establish reasonable reliance.

      Lastly, for the reasons stated above, the ATPC adequately

alleges injury – i.e., that Browne’s fraudulent omission caused



11    See New York Rule of Professional Conduct 1.7 (prohibiting
representation of a client where a reasonable lawyer would conclude that “the
representation will involve the lawyer in representing differing interests”
unless, inter alia, “each affected client gives informed consent”).


                                     -15-
      Case 1:18-cv-07871-NRB Document 61 Filed 03/10/21 Page 16 of 16



the Church to enter into a contract to sell the Property for a

lower sales price than its market value.12

      Therefore, the Church has adequately pled a claim of fraud

against Browne.

                                 CONCLUSION

      For the foregoing reasons, Browne’s motion to dismiss is

DENIED.   The Clerk of Court is respectfully directed to terminate

the motion pending at ECF No. 50.

            SO ORDERED.

Dated:     New York, New York
           March 11, 2021


                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




12    Once again, Browne incorrectly argues that the Church’s theory of
damages relies on “loss of profits” which are not recoverable on a claim of
fraud. As explained above, the Church’s alleged damages result not from loss
of profits but from the forced sale of real property below its market value.
The cases Browne cites in support of her argument are inapposite. See
Highland Capital Mgmt., L.P. v. Schneider, 533 F. Supp. 2d 345, 357 (S.D.N.Y.
2008) (explaining that alleged lost business opportunities are not
recoverable under a claim of fraud); Lama Holding Co. v. Smith Barney Inc.,
88 N.Y.2d 413, 421 (1996) (explaining plaintiff could not recover for
“greater profit that could have been made” from selling investment
portfolio). Again, these cases deny awarding plaintiffs damages for
hypothetical losses. Here, the loss alleged is the value of the Church’s
real property which is currently in its possession and has a reasonably
ascertainable value.


                                    -16-
